Citation Nr: 0207771	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  95-34 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In December 2000, the Board remanded this matter to 
the RO for additional development of the record.  


FINDINGS OF FACT

1.  The nervousness noted on one occasion during military 
service was not indicative of chronic psychiatric disability.  

2.  Chronic psychiatric disability was not manifested during 
the veteran's active duty service.  

3.  A psychosis was not manifested during the veteran's 
active duty service or within one year of discharge from 
service.  


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
the veteran's active duty service, nor may a psychosis be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The case was remanded in 
December 2000 for a VA examination and etiology opinions, and 
those actions have been accomplished.  The record otherwise 
includes the veteran's service-medical records, VA 
examination reports, VA outpatient treatment records, a 
private mental evaluation and records received from the 
Social Security Administration.  The Board recognizes that 
the veteran has reported receiving treatment in 1975 at the 
VA Medical Center (VAMC) in Marion.  However, in response to 
the RO's request for such records, the Marion VAMC has 
indicated in writing that there is no record of treatment 
regarding the veteran in prior to 1987.  In a March 2001 
letter, the RO informed the veteran of the enactment of the 
VCAA and explained the duty to assist.  The RO also informed 
the veteran of what evidence was needed from him and where to 
send such information.  Under these circumstances, no further 
action is necessary to assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a psychiatric 
disability.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Additionally, the veteran was afforded a hearing before a 
Member of the Board in September 1998.  The Board therefore 
finds that the notice requirements of the new law have been 
met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that upon enlistment 
examination dated in July 1972, the veteran reported a 
relevant prior history of nervous trouble.  It was noted that 
the veteran reported having "bad nerves."  The veteran's 
psychiatric system was clinically evaluated as normal.  
Clinical records demonstrate treatment for a cough and 
laryngitis in August 1972.  A December 1972 clinical record 
indicates that the veteran had chronic laryngitis and 
nervousness.  It was noted that he should be checked out for 
the longstanding laryngitis and should be advised to stop a 
particular sinusitis medication which was the probable cause 
of the nervousness.  Upon separation examination dated in 
August 1974, the veteran's psychiatric system was clinically 
evaluated as normal.  A September 1974 Statement of Medical 
Condition signed by the veteran indicates that there had been 
no change in the veteran's medical condition since his 
separation examination.  

A February 1988 VA clinical record indicates that the veteran 
was referred to mental health counseling by his service 
representative for assistance with a job search.  It was 
noted that the veteran was distressed because he had been to 
all job training and community programs, but had not been 
called for an interview. 

VA treatment records dated from 1991 to 1995 reflect various 
complaints, including hyperactivity.  An August 1991 VA 
clinical record indicates the veteran reported that he had 
not been treated by the mental health clinic in the past for 
his complaints of being hyperactive.  An additional August 
1991 VA clinical record indicates that the veteran complained 
of feeling hyperactive.  An assessment of hypomanic state was 
noted.  It was noted that the veteran had no obvious 
psychotic symptoms.  A November 1994 psychological note 
demonstrates that the veteran was requesting medication for 
being hyperactive.  The veteran reported taking a lot of 
"speed" twenty years earlier and being hyper since then.  
An impression of rule out bipolar disorder and anxiety was 
noted.  VA treatment records dated in 1995 demonstrate 
continued treatment with Lithium.  

Upon VA mental examination dated in April 1995, the veteran 
reported currently receiving treatment for symptoms of 
anxiety.  The veteran reported misusing the medication, often 
associated with alcohol abuse.  The veteran stated that he 
had difficulty with being "hyper."  Diagnoses of acute 
alcohol intoxication, alcohol dependence, and bipolar 
disorder, mixed, were noted.  The examiner noted that the 
veteran's greatest limitation appeared to be his alcohol 
dependence and there did not appear to be any connection 
between his alcohol misuse and past military service.  

Upon VA general medical examination dated in April 1995, the 
veteran reported having "bad nerves" for the past twenty 
years and being hyperactive.  Neurological examination was 
noted as normal with marked anxiety.  The examiner noted the 
veteran had normal psychiatric and personality behavior, but 
seemed to be very anxious.  A diagnosis of moderate to marked 
anxiety, normal examination otherwise, was noted.  

A private mental evaluation dated in August 1995 demonstrates 
the veteran presented with a slightly unkempt appearance.  
The veteran reported a prior history of drug and alcohol 
abuse.  He denied any prior psychiatric hospitalization and 
reported being in therapy since October 1994.  It was noted 
that the veteran reported experiencing hyperactivity and 
depression since he began using "speed" in 1974.  The 
examiner concluded that the veteran suffered from bipolar 
disorder with mixed episode.  

A May 1997 VA mental evaluation indicates that the veteran 
that the veteran had been followed off and on for many years 
for a severe and disabling emotional disorder.  An Axis I 
assessment of bipolar mood disorder was noted as well as an 
Axis II assessment of personality disorder, not otherwise 
specified, with marked explosivity.  

Upon VA mental examination dated in June 1997, the veteran 
complained of being jumpy and nervous.  A relevant diagnosis 
of bipolar mood disorder was noted.  The examiner noted that 
the veteran did complain of nervousness during military 
service.  

Upon VA general medical examination dated in June 1997, it 
was noted that the veteran reported having sleep and nerve 
problems during service, but he was not seen by a 
psychiatrist and no specific diagnosis was given.  The 
veteran reported seeing a psychiatrist in 1975, but with no 
specific diagnosis.  A relevant diagnosis of a history of 
bipolar disorder was noted.  

VA clinical records dated from 1997 to 1999 demonstrate 
complaints of migraine headaches, continued treatment of 
bipolar disorder, right bursitis, and depression.  

At his September 1998 Board hearing, the veteran reported 
receiving treatment for his mental condition on one occasion 
in 1974 during service and in 1975 at the Marion VAMC.  The 
veteran stated that he did not receive any additional 
treatment for another two years.  He testified that he was 
currently taking medication for his mental condition.  The 
veteran stated that his military work on the Hawk missile and 
other top-secret military equipment put a lot of stress on 
him.  

Upon VA mental examination dated in February 2002, the 
examiner noted that the veteran's prior medical records had 
been reviewed.  The veteran specifically denied any prior 
history of psychiatric hospitalizations, including inpatient 
treatment for mental health or nervous disorders, alcoholism, 
or substance abuse difficulties.  The examiner noted relevant 
Axis I diagnoses of bipolar affective disorder, not otherwise 
specified; alcohol dependence, apparently in remission; poly 
substance dependence, apparently in remission; and nicotine 
dependence.  The Axis II diagnosis was personality disorder.  
The examiner opined that it appeared more likely than not 
that the veteran's bipolar affective disorder had its onset 
after his military service and it appeared more likely than 
not that the veteran's personality disorder had its onset 
prior to entry into military service.


Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§§ 3.304(b).  A preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. §§ 1110, 
1153; 38 C.F.R. §§ 3.303, 3.306. 

Following a full and thorough review of the evidence of 
record, the Board concludes that entitlement to service 
connection for a psychiatric disability is not warranted.  
Initially, the Board notes that a review of the evidence of 
record demonstrates that the veteran reported a history of 
nervous trouble prior to service on his July 1972 report of 
medical history.  However, his psychiatric status was 
clinically evaluated as normal at that time.  He is therefore 
entitled to the presumption of soundness.  Although the 
veteran's service medical records demonstrate one complaint 
of nervousness during service, the clinical record shows that 
such nervousness was felt to be due to medication taken by 
the veteran for sinusitis.  The remainder of the veteran's 
service medical records, including the August 1974 separation 
examination, are silent for any complaints, diagnoses, or 
treatment related to nervousness.  Thus, there is no 
competent evidence that a psychiatric disability was 
manifested during the veteran's active duty service.  The one 
report of nervousness was not, in the judgment of trained 
medical personnel, evidence of a chronic psychiatric 
disability.    

Post-service medical records are silent for any treatment, 
complaints, or diagnoses related to a psychiatric condition 
until the late 1980's when the veteran was seen for some 
emotional problems apparently related to his employment 
status.  Evidence dated in the early 1990's show complaints 
of hyperactivity.  With no persuasive evidence of psychiatric 
symptoms for many years after service, it therefore cannot be 
said that there was a continuity of pertinent symptomatology 
after service to suggest any link to service. 

The veteran has been afforded numerous VA mental and general 
medical examinations since 1995.  These examinations 
demonstrate diagnoses of moderate to marked anxiety, alcohol 
dependence, bipolar mood disorder, personality disorder, and 
bipolar affective disorder.  The February 2002 VA examiner 
noted that the veteran's prior medical history had been 
reviewed and opined that it appeared more likely than not 
that the veteran's bipolar affective disorder had its onset 
after his military service and that it was more likely than 
not that the veteran's personality disorder had its onset 
prior to entry into military service.  These findings are 
consistent with the aforementioned medical evidence which 
demonstrates a report of nervous trouble prior to service and 
a lack of any medical evidence of treatment or diagnoses of a 
psychiatric disability during military service or thereafter 
until many years after the veteran's discharge from service.  
The Board finds the February 2002 VA examiner's opinions to 
be entitled to significant weight in view of the fact that 
the examiner had the opportunity to review the veteran's 
psychiatric history from a longitudinal perspective.  

In closing, the Board notes that there is also no competent 
evidence that a psychosis was manifested during service or 
within one year of discharge from service.  Further, 
personality disorders are not disabilities for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

